Exhibit 10.30
AMENDMENT REGARDING IRC § 409A
TO
EXECUTIVE EMPLOYMENT AGREEMENT
The Executive Employment Agreement (“Agreement”) entered into on April 1, 2005,
by and among Thermadyne Holdings Corporation (“Holdings”), a Delaware
corporation, and any and all the wholly owned subsidiaries of Holdings
(collectively, “Employers”), and Martin Quinn (“Employee”), is hereby amended as
follows, effective as of the date of the Agreement, such that, consistent with
the intent of the parties, the Agreement will comply with relevant provisions of
Section 409A of the Internal Revenue Code of 1986, as amended:
1. Capitalized terms used in this Amendment without definition have the meanings
set forth in the Agreement.
2. Notwithstanding any term or condition in the Agreement to the contrary:
If the Employee is a “specified employee” (within the meaning of
Section 409(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended,
(“Code”)) at the time of his termination of employment with the Employers and is
entitled to payments under the Agreement which are on account of “involuntary
separation of service” within the meaning of Treasury Regulation
Section 1.409A-l(n), amounts payable to the Employee, notwithstanding anything
in this Agreement to the contrary, during the first six (6) consecutive months
immediately following the month in which such termination of employment occurs
shall be suspended after the total of such payments equal the lesser of the
amount specified under Treasury Regulation 1.409A-l(a)(9)(iii)(A)(l) or (2). If
the Employee is such a “specified employee” at the time of his termination of
employment with the Employers and is entitled to payments under the Agreement
which are not on account of such “involuntary separation of service”, amounts
payable to the Employee, notwithstanding anything in this Agreement to the
contrary, during the first six (6) consecutive months immediately following the
month in which such termination of employment occurs shall be suspended. To the
extent such payments payable during such six (6) month period are suspended as
provided herein, such amounts shall be paid in a single sum as of the first
regular payroll date of the applicable entity of Holdings, immediately following
the last day of the sixth consecutive month immediately following the month in
which such termination of employment occurs, along with interest on such
suspended amounts at the rate of twelve percent (12%) per annum from the date
such amounts would have otherwise been paid but to the date they are paid.
Payments otherwise payable after such six (6) month period shall be made as
otherwise provided in this Agreement.
3. Notwithstanding any inconsistent provision in the Agreement, the Employee’s
expense account reports must be submitted no later than January 31 immediately
following the calendar year in which his termination of employment with the
Employers occurs and such reimbursements must be paid no later than March 15
immediately following the calendar year in which such termination of employment
occurs.

 



--------------------------------------------------------------------------------



 



4. To the extent that (a) the Agreement affords Employee the right to elect the
timing for distribution of payments for termination of employment described
herein and (b) an election is required under Section 409(a) of the Code and
applicable regulations to avoid penalties or excise taxes, Employee hereby
elects payment in a lump sum, in accordance with the applicable law and/or
regulations.
5. This Amendment may be executed in multiple counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of this 31st day of December, 2008.

     
EMPLOYEE:
   
 
   
/s/ Martin Quinn
 
Name: Martin Quinn
   

          EMPLOYERS:    
 
        Thermadyne Holdings Corporation     (on behalf of itself and all wholly
owned subsidiaries)    
 
       
By:
  /s/ Cary A. Levitt    
 
   
 
  Cary A. Levitt    
Title:
  Vice President & General Counsel    

THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH
MAY BE ENFORCED BY THE PARTIES

Page 2 of 2